Citation Nr: 0205961	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  96-44 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for a generalized 
anxiety disorder with depression, currently evaluated as 50 
percent disabling.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his private psychiatrist


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1970 to August 
1972.

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.


REMAND

The Board remanded this case in September 2000 in order to 
schedule a Travel Board hearing requested by the veteran.  
According to the record, however, the RO, apparently also at 
the veteran's request, held a hearing at the RO before a 
hearing officer in December 2000.  A Travel Board hearing 
before a member of the Board was not scheduled.

Since the Board remanded the case in September 2000, no 
evidence has been included in the record that indicates that 
the veteran has withdrawn his request for a Travel Board 
hearing.  The United States Court of Appeals for Veterans 
Claims (CAVC) has made it clear that, where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  In short, the Board specifically 
remanded this case in September 2000 for a Travel Board 
hearing to be scheduled and it was not done.  Accordingly, 
the Board concludes that the RO should schedule a Travel 
Board hearing in this matter.  See 38 C.F.R. §§ 20.702, 
20.704 (2001).

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a Travel Board hearing before a member of 
the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.702, as well as the 
consequences of failure to appear for a 
scheduled hearing, as outlined in 38 
C.F.R. § 20.702(d).  If the veteran 
elects to withdraw his request for a 
Travel Board hearing, he should do so in 
writing and submit it to the RO, and such 
writing should be made a part of the 
record.

After the appellant and his representative have been given an 
opportunity to appear at a Travel Board hearing, the claims 
folder shall be returned to the Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice. The purpose of this remand is to 
comply with the governing adjudicative procedures.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




